Exhibit 10.1

 

 [logo.jpg]

1414 Harbour Way S

Suite 1201

Richmond, CA 94804

Office: 510-984-1761x446

Fax: 510-550-3684

hr@eksobionics.com



 

 

April 2, 2019

 

Bill Shaw

3827 Sunburst Ln

Naperville, IL 60564



 



 

Offer of Employment by Ekso Bionics, Inc.

 

Dear Bill,

 

I am pleased to confirm our offer to you of employment with Ekso Bionics, Inc.
(the "Company"). You will report to Jack Peurach, CEO in the position of Chief
Commercial Officer. The terms of our offer and the benefits currently provided
by the Company are as follows:

 

1.       Starting Salary. Your starting salary will be Two hundred seventy-five
thousand dollars ($275,000.00) per year and will be subject to review from time
to time by the Company to determine whether, in the Company’s judgment, your
base rate should be changed. This position is exempt from paid overtime as
required by state and federal law, and therefore there is no overtime pay. Base
salary is paid in accordance with the Company’s normal payroll procedures and is
subject to applicable withholding required by law.

 

2.       Bonus. You will be eligible to participate in our annual Short Term
Incentive (STI) program which you will be awarded a percentage of your base
salary based on your performance against company milestones. The bonus year is
the Company’s calendar year, and your target annual bonus is $225,000. For
calendar year 2019, your bonus will be pro-rated based on the period of time you
start your employment with the Company to the end of the calendar year, and your
2019 bonus will be guaranteed.

 

3.       Benefits. In addition, you will be eligible to participate in regular
health insurance, bonus and other employee benefit plans established by the
Company for its employees from time to time. A summary of the benefits currently
offered is attached to this letter as Appendix A. The Company reserves the right
to change or otherwise modify, in its sole discretion, the preceding terms of
employment.

 

 

4.       Termination without Cause. Subject to your execution, delivery and
non-revocation of the Company’s standard general release of claims within 45
days following your termination date (and non- revocation thereof within 7 days
thereafter), in the event of termination without Cause you will receive (a) (i)
6 months’ severance in a cash lump sum if the termination without Cause occurs
during the first year of employment or (ii) 9 months’ severance in a cash lump
sum if the termination without Cause occurs during or after the second year of
employment; such severance shall, in each case, be paid within 60 days following
the date of your termination without Cause (provided that to the extent that the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and such 60 day period spans 2 calendar years, any payment of such
amounts shall be made or commence, as applicable, in the second calendar year)
and (b) Company-paid COBRA premiums equivalent to the employer contribution cost
of your continued participation in the Company’s group health, dental, and
vision insurance plan for the duration of your severance period based on the
service year in which you were terminated; provided, that if at any time the
Company determines that such payments would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code, or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing such payment, the
Company will instead pay a fully taxable monthly cash payment, with such monthly
payment being made on the last day of each month for the remainder of the
severance period (collectively, the “COBRA Benefit”). For purposes of this
letter “Cause” means, in the determination of the Company, your dishonesty,
fraud, material insubordination, moral turpitude, willful misconduct, or refusal
to perform your duties or responsibilities for any reason other than illness or
incapacity.

 



 

 

 

5.       Change of Control. If there is a Change of Control (as defined in our
Amended and Restated 2014 Equity Incentive Plan (the “Plan”)) during your
employment, and if you are terminated without Cause within one-year following
that Change of Control, subject to your execution, delivery and non-revocation
of the Company’s standard general release of claims within 45 days following
your termination date (and non- revocation thereof within 7 days thereafter),
the Company or successor will pay you (a) 9 months of salary and a target bonus
amount prorated through the 9 month severance period in a cash lump sum within
60 days following the date of your termination without Cause (provided that to
the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code and such 60 day period
spans two calendar years, any payment of such amounts shall be made or commence,
as applicable, in the second calendar year), (b) the COBRA Benefit, and (c)
acceleration of all unvested options.

 

6.       Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard "Employee Invention Assignment and
Confidentiality Agreement" as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company.

 

7.       No Breach of Obligations to Prior Employers. You represent that your
signing of this offer letter, agreement(s) concerning stock options granted to
you, if any, under the Plan (as defined below) and the Company's Employee
Invention Assignment and Confidentiality Agreement and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.

 

8.       Equity Award

 

Stock Options. We will recommend to the Board of Directors of the Company that
you be granted the opportunity to purchase up to approximately Four hundred and
eighty thousand (480,000) shares of Common Stock of the Company at the fair
market value of the Company's Common Stock, as determined by the Board of
Directors on the date the Board approves such grant (the “Option”). The shares
you will be given the opportunity to purchase will vest at the rate of one
fourth (1/4) (rounded to the nearest whole share) of the Shares subject to this
Option, at the end of your first anniversary with the Company, and an additional
one forty-eighth (1/48) of the Shares subject to the Option (rounded to the
nearest whole share) per month thereafter, so long as you remain employed by the
Company. However, the grant of such options by the Company is subject to the
Board’s approval and this promise to recommend such approval is not a promise of
compensation and is not intended to create any obligation on the part of the
Company. Further details on the option grant to you will be provided upon
approval of such grant by the Company's Board of Directors.

 



 2 

 

 

Future Equity Awards. As further consideration, we will also commit to grant you
an additional PSU grant during fiscal year 2020. The exact size including any
PSU payout range for performance on chosen performance metrics and other terms
of fiscal year 2020 awards will be determined by our Board or the Compensation
Committee in good faith and be consistent with terms applicable to any PSU
awards provided in fiscal year 2020 to other senior executives of the Company
generally. Thereafter, Executive will be eligible for such equity awards as the
Board or Compensation Committee determines in its discretion and in accordance
with Company practices from time to time.

 

9.       At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

 

10.       Authorization to Work. Please note that because of employer
regulations adopted in the Immigration Reform and Control Act of 1986, within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

 

11.       Reference and Background Checks. This offer is contingent upon a
satisfactory verification of criminal, education, driving and/or employment
background. This offer can be rescinded based upon data received in the
verification.

 

12.       Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

13.       Acceptance. This offer will remain open until Thursday, April 11,
2019. If you decide to accept our offer, and I hope you will, please sign the
enclosed copy of this letter in the space indicated and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter and the attached documents, if any.
Should you have anything else that you wish to discuss, please do not hesitate
to call me.

 

We look forward to the opportunity to welcome you to the Company.

 

  Sincerely,       /s/ Jack Peurach     Jack Peurach, CEO

 

 3 

 

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Bill Shaw   Date signed: 4/17/2019 Bill Shaw      

 

 

Start Date: Your first day of employment will be: May 6, 2019

 

 4 

 

 



 [logo.jpg]

1414 Harbour Way S

Suite 1201

Richmond, CA 94804

Office: 510-984-1761x446

Fax: 510-550-3684

hr@eksobionics.com

 

 

SCHEDULE A

 

BENEFITS SUMMARY (US)

 

Benefits: You will be eligible to participate in any employee benefit plans or
programs maintained or established by the Company, including but not limited to
personal time off days and paid holidays to the same extent as other employees
at your level within the Company, subject to the generally applicable terms and
conditions of the plan or program in question and the determination of any
committee administering such plan or program.

 

The Company reserves the right to change or otherwise modify, in its sole
discretion, the benefits offered to its employees at any time.

 

Reimbursements: You will be reimbursed on a regular basis for reasonable,
necessary and properly documented business and travel expenses incurred for the
purpose of conducting the Company’s business, in accordance with Company policy.

 

Medical: Employee health benefits are effective the first day of the month
following the first day of employment. The company contributes $450.00 per month
towards employee participation in Company sponsored medical plans. All employees
of the Company have the option to enroll in Anthem Blue Cross or Kaiser
Permanente. You may select the health plan of your choice and the benefits that
are right for you and your family from Anthem Blue Cross or Kaiser. Outside of
California employees may choose PPO health plans from Anthem Blue Cross.
Dependents may be enrolled at group rates.

 

Dental: A comprehensive dental plan is offered through Guardian. The Company
contributes 100% of the premium for employees. Dependents may be enrolled at
group rates. This benefit is available on the 1st of the month following start
date. You may seek dental treatment from any licensed dentist across the
country. If you wish to receive additional discounts, you may access an
extensive network of dentists.

 

Vision: A vision plan is offered through Guardian Vision Service Plan (VSP). It
is a fully comprehensive vision plan that allows you and your dependents to get
an eye exam and lenses once every 12 months and frames once every 24 months.
Dependents may be enrolled at group rates.

 

Short and Long Term Disability Insurance: All full-time employees are provided
with a short-term disability plan that begins paying benefits in combination
with a State Disability program, if applicable, after an elimination period of 7
days.

 

Life Insurance: All full-time employees are provided with a flat $50,000 life
insurance benefit with Accidental Death and Dismemberment (AD&D).

 

*Please consult official plan summaries for the specific details of each health
related plan.

 

 5 

 

 

 

401K Plan: A 401K retirement plan is offered for US based employees. The Company
will match your contribution at 50% with stock. Is entirely discretionary and
the Company reserves in its absolute discretion the right to terminate or amend
it any time. Employee contributions are collected by payroll deduction or as
otherwise determined by the Company 401K administrator. Employees are
responsible for selecting their own investment funds.

 

Personal Time Off (PTO): All regular full time US employees are eligible to
accrue PTO at an increasing rate with additional years of service based on a
two-category “Years of Service” schedule. Part-time regular employees accrue PTO
on a prorated basis based on the number of hours they are regularly assigned to
perform.

 

Year(s)

of Service

Months

of Employment

Annual

Accrued PTO (Days)

Annual

Accrued PTO

(Hours)

PTO Hours Accrued

per Paycheck

(per Month)

Maximum*

Balance

(Hours)

0 -2 0-24 18 144 6 (12) 300 2 + 25+ 24 192 8 (16) 300

 

PTO time must be scheduled and approved in advance by your supervisor. Ekso
Bionics’ employees may accrue PTO to a maximum of 300 hours (38 days). Once an
employee has reached the maximum accrual balance, further PTO accrual will cease
until the employee has taken time off reducing the employee’s balance below the
Maximum*.

 

Holidays: Ekso Bionics observes eleven (12) holidays per year, typically the
following:

vNew Year’s Day

vPresident’s Day

vMemorial Day

vIndependence Day (4th of July)

vLabor Day

vThanksgiving Day

vFriday after Thanksgiving Day

vChristmas Day

vExtended Winter Break (typically 4 days)

 

Part-time regular employees receive holiday pay on a prorated basis based on the
number of hours they are regularly assigned to perform.

 

 6 

 

 

 [logo.jpg]

1414 Harbour Way S

Suite 1201

Richmond, CA 94804

Office: 510-984-1761x446

Fax: 510-550-3684

hr@eksobionics.com



 

 

SCHEDULE B

 

MAJOR RESPONSIBILITIES

 

Your primary responsibilities will be those normally associated with the
position of Chief Commercial Officer including but not limited to:

 

§Responsibility for all medical sales activities within the US and EMEA

§Lead/build/deploy a sales organization including hiring a team of highly
sophisticated medical device sales representatives. Develop and implement sales
policies, procedures and programs.

§Work closely with the executive management team and other resources to develop
effective sales strategies to drive adoption of the Company’s technology.

§Execute on the sales plan that results in successfully achieving annual sales
goals.

§Develop and execute business-planning responsibilities to include sales
projections/forecasting, distribution strategies, pricing strategies,
training/education, marketing objectives, promotional strategies, new product
introductions, product positioning, and trade shows.

§Collaborate with Business Development regarding partnering opportunities,
leveraging the ability to utilize partners to further the Company’s sales
objectives.

§Create and monitor sales metrics – financial and non-financial, organizational,
and individual – to better understand the business.

§Communicate the value proposition of the Company’s technology to key
stakeholders in the clinical community to drive clinical adoption of the
Company’s products.

§Develop and execute the sales strategy that will communicate the Company's
value proposition to the hospital and rehab center C-suite.

§Prepare annual sales expense budget, manage sales department operations and
promotions budget through effective, cost-conscious efforts and appropriate
guidance to field sales staff.

§Travel extensively to the regions and territories to work closely with sales
managers, salespeople, physicians, therapists, rehab centers and hospitals.

§Develop and maintain a close rapport with key opinion leaders within the
physician community.

§Design and establish innovative and motivating sales compensation programs that
drive the appropriate behaviors and recognize top performance through commission
and bonus compensation.

§Participate in product development planning and evaluation of new business
opportunities, working to identify potential opportunities that would expand or
enhance product utilization, leading to broad clinical acceptance and adoption.

 

as well as such other duties as your supervisor may from time to time assign to
you. Please see job description attached. The Company requires that you perform
your assigned duties to the best of your ability and faithfully observe your
obligations to the Company. From time to time, the Company may impose additional
or more specific work rules for you.

 



 7 

